United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2103
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
James W. Reed,                           *    [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: June 21, 2000
                                Filed: June 29, 2000
                                    ___________

Before McMILLIAN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                          ___________

PER CURIAM.

       After James Reed pleaded guilty to bank fraud, in violation of 18 U.S.C. § 1344,
the district court1 sentenced him to forty-six months imprisonment and five years
supervised release. On appeal, Reed’s counsel has filed a brief and moved to withdraw
pursuant to Anders v. California, 386 U.S. 738 (1967); with this court’s permission,
Reed has filed a pro se supplemental brief. For the reasons discussed below, we affirm.



      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
       We reject counsel’s argument that Reed’s sentence is excessive. Counsel
contends that the district court considered the amount of loss in selecting a sentence at
the top of the Guidelines imprisonment range, although the loss amount had already
been taken into account in calculating Reed’s offense level. The perceived harshness
of the sentence does not present a reviewable issue, however, see 18 U.S.C. § 3742(a),
nor does the court’s stated reason for imposing a sentence at the top of the Guidelines
range support a double-counting argument, see United States v. Hawkins, 181 F.3d
911, 912 (8th Cir.), cert. denied, 120 S. Ct. 436 (1999). We also reject counsel’s
argument that, contrary to the plea agreement in this case, the government failed to
recommend a sentence “at the bottom of the applicable guideline range” at the
supervised release revocation hearing in a separate case. This issue is beyond the
scope of the instant appeal and should instead be raised in an appeal from the judgment
in that case.

       For this reason, we also reject Reed’s pro se argument regarding the alleged
plea-agreement breach and his challenge to the revocation sentence in that separate
case. Reed’s attack on the district court’s calculation of his criminal history score is
foreclosed by the plea agreement, see United States v. Nguyen, 46 F.3d 781, 783 (8th
Cir. 1995), his claim of ineffective assistance of counsel is better deferred to 28 U.S.C.
§ 2255 proceedings, see United States v. Martin, 59 F.3d 767, 771 (8th Cir. 1995), and
his challenge to the compensation limits for appointed counsel is meritless, see United
States v. Jones, 801 F.2d 304, 315 (8th Cir. 1986). Although Reed contends that the
court erroneously applied the 1998 Sentencing Guidelines Manual because his offense
conduct ended on October 24, 1997, we conclude that the calculations would be the
same under the version in effect on that date.

       Finally, we reject Reed’s argument that the district court failed to consider the
factors required by 18 U.S.C. § 3583(e) when choosing the length of his supervised
release term. The court was required neither to make specific findings relating to each
of the factors, see United States v. Graves, 914 F.2d 159, 160 (8th Cir. 1990) (per

                                           -2-
curiam), nor to state on the record that it had considered the factors or explain its
reasons for the sentence imposed, see United States v. Caves, 73 F.3d 823, 825 (8th
Cir. 1996) (per curiam). Having carefully reviewed the record, we are satisfied that the
relevant factors were brought to the court’s attention, and we find nothing to indicate
that the court failed to consider them.

      After review of counsel’s Anders brief and Reed’s pro se supplemental brief,
along with our independent review of the record in accordance with Penson v. Ohio,
488 U.S. 75 (1988), we find no nonfrivolous issues. Accordingly, we affirm the
judgment of the district court, and we grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-